In The

                                 Court of Appeals

                     Ninth District of Texas at Beaumont

                                __________________

                                NO. 09-20-00099-CR
                                __________________

               EX PARTE MARTIN DIAZ CARRILLO
__________________________________________________________________

                On Appeal from the 75th District Court
                        Liberty County, Texas
                     Trial Cause No. CR-29758-A
__________________________________________________________________

                           MEMORANDUM OPINION

      Martin Diaz Carrillo appeals from the habeas court’s denial of the application

Carrillo filed for habeas relief. In the application, Carrillo asked the habeas court to

overturn a deferred adjudication order the trial court signed in November 2012 after

Carrillo pleaded guilty to an indictment charging him with possession of a controlled

substance, marijuana, in an amount that subjected him to the penalty range available

for second-degree felonies. 1 Following a hearing, the habeas court denied Carrillo’s


      1
      The indictment charged Carrillo with possessing marijuana that weighed
more than 50 but less than 2,000 pounds. Tex. Health & Safety Code Ann. §
481.121(b)(5).
                                     1
application seeking relief from the 2012 order. The habeas court’s order includes

findings of fact and conclusions of law, which explain why the habeas court found

Carrillo’s application to have no merit.2

      After the habeas court denied the application, Carrillo appealed.3 On appeal,

Carrillo argues the evidence he provided to the habeas court to support his

application shows the plea he agreed to in 2012 was involuntary. Carrillo argues the

habeas court abused its discretion by finding otherwise, given the evidence he

provided the habeas court to support his application. According to Carrillo, the

evidence shows he received ineffective assistance of counsel during proceedings that

led to his plea and that he would not have pleaded guilty to possession of marijuana

had his attorney correctly advised him about the effect pleading guilty would have

on his legal rights as an alien to live in the United States. Carrillo also argues the

evidence shows he speaks mostly Spanish. Based on that, Carrillo concluded the trial

court should have appointed an interpreter to assist him during the plea proceedings,

which ended with his plea.




      2
         See Tex. Code Crim. Proc. Ann. art. 11.072, § 7 (requiring the habeas court
to “enter a written order including findings of fact and conclusions of law”).
       3
         Id. art. 11.072, § 8 (providing applicants with the right to appeal if the habeas
court denies the application for habeas relief complaining about a trial court’s
community supervision order).
                                             2
      Deferring to the habeas court’s right to decide whether Carrillo’s evidence

was credible, we conclude Carrillo’s arguments lacks merit. The habeas court was

also not required to accept as true Carrillo’s evidence suggesting he needed an

interpreter in order to understand the proceedings that occurred on his criminal case

in 2012. Because Carrillo’s arguments lack merit, we will affirm.

                                    Background

                           The 2012 Indictment and Plea

      Until 2020, although a citizen of the United Mexican States (Mexico), Carrillo

was a lawful resident alien citizen and living in the United States. In September

2012, a grand jury in Liberty County, Texas indicted Carrillo, alleging that police

found him in possession of between 50 and 2,000 pounds of marijuana. The offense

occurred, according to the indictment, in February 2012.

      Carrillo retained counsel to defend him in the criminal case the State brought

against him in 2012. In November 2012, Carrillo appeared in the 75th District Court

of Liberty County, Texas, and pleaded guilty to possessing marijuana weighing

between 50 and 2,000 pounds, as alleged in the indictment. He did so in return for a

plea bargain agreement. Under Carrillo’s plea agreement, the Liberty County

District Attorney agreed to recommend to the trial court that it place Carrillo on

deferred adjudication, community supervision (deferred adjudication) in exchange

                                         3
for Carrillo’s agreement to plead guilty to the 2012 indictment charging him with

possession of marijuana.

      By October 2017, Carrillo successfully completed the requirements imposed

on him under the trial court’s deferred-adjudication order. That same month, the trial

court dismissed the criminal case filed in 2012, discharging the obligations the State

of Texas had to him under the plea agreement Carrillo made to avoid the risk of

losing by going to trial and ending up in prison.

                              Carrillo Goes to Mexico

      In 2019, Carrillo went to see his mother in Mexico. His decision to leave the

United States, however, brought him to the attention of federal officials when he

tried to re-enter the United States. ICE detained Carrillo at the border. ICE then

launched an administrative proceeding against Carrillo in Immigration Court. In that

proceeding, ICE sought an order to have Carrillo, an alien, removed from the United

States, relying on that proceeding on the guilty plea Carrillo entered in 2012 on the

indictment charging him with violating Texas drug laws. Under federal law, “any

alien who at any time after admission has been convicted of a violation of . . . any

law or regulation of a State, the United States, or a foreign country relating to a

controlled substance . . ., other than a single offense involving possession for one’s



                                          4
own use of 30 grams or less of marijuana, is deportable.” 4 For purposes of

immigration law, federal law also provides that Immigration Courts are to treat

deferred-adjudication orders, if based on a guilty plea, as a conviction under federal

law. 5

                               The Habeas Proceeding

         To fight the proceeding to deport him, Carrillo applied for a writ of habeas

corpus in the 75th District Court of Liberty County, Texas. In his application,

Carrillo alleged the guilty plea he entered in 2012 on the possession of marijuana

charge was involuntary and therefore invalid. To support his claim, Carrillo alleged

his plea was involuntary because the attorney who represented him in the

proceedings failed to fully explain the effect pleading guilty would have on

Carrillo’s status as a permanent legal resident alien living in the United States.6


         4
         8 U.S.C.A. § 1227(a)(2)(B)(i) (LEXIS through Pub. L. 110-557).
         5
         8 U.S.C.A. § 1101(a)(48) (LEXIS through Pub. L. 113-76) (defining
conviction for immigration cases to include cases in which defendants have pleaded
guilty and received any form of punishment or penalty even if the sentence was never
executed or imposed); see also Moosa v. I.N.S., 171 F.3d 994, 1005-06 (5th Cir.
1999) (explaining under Texas law, deferred adjudications following guilty pleas are
treated as convictions under federal law as that law applies to aliens on questions of
immigration).
       6
         Under federal law, the term lawfully admitted for permanent residence
“means the status of having been lawfully accorded the privilege of residing
permanently in the United States as an immigrant in accordance with the
immigration laws, such status not having changed[,]” which means living in the
United States after receiving a green card. See 8 U.S.C.A. § 1101(a)(20) (LEXIS
                                          5
Carrillo also signed an affidavit supporting his application for habeas relief. In it,

Carrillo swore that although currently in ICE’s custody, he is “under an order of

removal” from the United States. 7

      After Carrillo filed his application, the Liberty County District Attorney’s

Office filed a copy of the transcript from the hearing in 2012 on Carrillo’s guilty

plea. After considering the evidence the State and Carrillo filed in the habeas case

and the habeas court’s recollection of what happened during the proceedings that

occurred before him as the judge of the 75th District Court in 2012, the habeas court

denied Carrillo’s request seeking a writ of habeas corpus to undo his plea. On appeal,

Carrillo argues the habeas court abused its discretion by denying his application

because the evidence supporting the application shows his plea to the indictment

charging him with possessing marijuana was involuntary. 8




through Pub. L. 113-76.) Unlike federal courts, Texas courts do not treat deferred-
adjudication orders as final convictions when they apply the laws of Texas to the
case. Davis v. State, 968 S.W.2d 368, 371 (Tex. Crim. App. 1998) (“Deferred
adjudication cannot be a ‘final conviction,’ because there has been no judgment of
guilt.”).
       7
         The record contains no more evidence about the status of the removal
proceedings ICE launched against Carrillo in Immigration Court. The record also
does not include the order of removal Carrillo referred to in his application seeking
habeas relief.
       8
         See Padilla v. Kentucky, 559 U.S. 356 (2010).
                                          6
      The transcript of the 2012 proceedings on Carrillo’s plea was before the

habeas court when it denied Carrillo’s application seeking habeas relief. As for

whether Carrillo knew of the immigration consequences of his plea, the transcript of

the 2012 proceedings reflects that in 2012, the trial court admonished Carrillo about

the effects of pleading guilty, admonishments that included warning him about the

plea’s impact on his status as an immigrant.

      THE COURT:        Mr. Carrillo, I have got to admonish you that if you
                        plead guilty to this case that it will subject you to
                        deportation.

                        If you plead guilty to this case and you are deported,
                        it will also prevent you from reentering the United
                        States. Do you understand that?

      [CARRILLO]:       Yes, sir.

      THE COURT:        Did you have a long conversation with your lawyer
                        about that?

      [CARRILLO]:       Yes.

      THE COURT:        So, you fully understand the consequences of
                        entering a plea of guilty as far as your immigration
                        status is concerned?

      [CARRILLO]:       Yes, sir.

      THE COURT:        [To Mr. Carrillo’s attorney,] did you have a
                        conversation with Mr. Carrillo, your client, about the
                        consequences of entering a plea to the charges as set
                        forth in this indictment?

                                         7
      [ATTORNEY]: Three in depth conversations, yes, sir.

      THE COURT:        Are you satisfied that [Carrillo] thoroughly
                        understands that if he pleads guilty to this case he will
                        be subject to being deported?

      [ATTORNEY]: [Carrillo] understands he will be subject to being
                  deported, Your Honor.

      The transcript from the 2012 hearing reflects Carrillo answered every question

the trial court asked without ever expressing any difficulty in understanding the

proceedings. For example, when the trial court asked Carrillo whether he could read

English, he responded: “Yes, sir.” He also agreed when the trial court asked Carrillo

if he understood the proceedings and had thoroughly discussed the plea agreement

with his attorney in the case. When the trial court asked the parties’ attorneys

whether there were plea negotiations in the case, the District Attorney advised the

court he was “asking the court to defer a finding of guilt[.]” Then, the trial court

asked Carrillo whether he wanted the court to follow the District Attorney’s

recommendation. Carrillo answered: “Yes, sir.” Carrillo also told the court that no

one had talked him into pleading guilty. The trial court also asked Carrillo whether

he read the stipulations, waivers, and admissions, and whether the statements in the

document containing the stipulations were true. Carrillo answered: “Yes, sir.” The

trial court also asked Carrillo whether it had been explained to him that, by signing

the document containing the stipulations and agreement to plead guilty, he “would
                                        8
be giving up some important federal and state constitutional rights[.]” Carrillo

answered: “Yes, sir.”

      Carrillo’s attorney also advised the trial court that, when she met with Carrillo

in the case, she went over the stipulations with him. Based on Carrillo’s statements,

the evidence showing Carrillo signed the stipulations and agreed to plead guilty, and

what the attorneys and the trial court said while in open court, the trial court

concluded at the end of the plea proceeding that the evidence supported a finding of

guilt. In carrying out the plea agreement, the trial court put Carrillo on deferred

adjudication for five years.

      The document containing the stipulations Carrillo signed in 2012 warns about

the immigration consequences of a guilty or no contest plea. The stipulation states:

“If you are not a U.S. citizen, a plea of guilty or nolo contendere may result in your

deportation, exclusion from admission to the country or denial of naturalization

under federal law.” Carrillo’s name appears on the document below a typewritten

statement, which states that by signing the document, the defendant represents he

understands the document and is “aware of the consequences of my plea.”

      The attorney who represented Carrillo in 2012 also signed the document that

contains the stipulations relevant to Carrillo’s plea. Just above the attorney’s name,



                                          9
the document states that, by joining in the document, the attorney intended to certify

that “all of the defendant’s statements were freely and voluntarily made[.]”

      In the application Carrillo filed for habeas relief, he asked the habeas court to

set aside the plea he entered in 2012 for three reasons. First, Carrillo claimed the

attorney who represented him on his criminal case in 2012 failed to inform the court

that Carrillo mainly speaks Spanish or to ask the trial court for an interpreter to assist

Carrillo in the proceedings. Second, Carrillo suggested the attorney who represented

him in 2012 advised him that by pleading, it would not affect his rights as a

permanent resident alien to live in the United States. Third, Carrillo asserted the

attorney who represented him in 2012 failed to move to suppress the evidence police

seized from his employer’s truck after police stopped him while he was driving the

truck. Carrillo alleged the attorney’s failure to provide him with proper advice,

failure to properly investigate his case, and failure to file a motion to suppress were

prejudicial to him because he would have elected to go to trial to avoid being

convicted of a crime had his attorney advised him that a guilty plea for possessing

marijuana in the amount at issue in his case made him deportable under federal law.9

Carrillo also claims his attorney should have filed a motion to suppress before

advising him to accept the plea bargain proposal made by the District Attorney in


      9
          Strickland v. Washington, 466 U.S. 668 (1984).
                                          10
2012. In his affidavit, Carrillo states he told his attorney the truck he was driving

belonged to his employer, other people had access to it, and he never gave the police

permission to conduct a search. Carrillo also swore that while he can speak English,

if a person speaks too quickly or with a pronounced accent, he cannot fully

understand what the person said. Carrillo also swore his attorney knew that he speaks

mainly Spanish, since that is his native language. Carrillo’s affidavit concludes that

had his attorney advised him “that for federal law and especially immigration law

purpose[s,] [] my plea to a deferred adjudication is a conviction even though the

State Judge says that he does not find me guilty, I would not have entered the plea;

but, I would have insisted on going to trial[.]”

      Carrillo’s wife also filed an affidavit. She swore she was present when

Carrillo’s attorney advised him about the consequences of his plea. According to

Carrillo’s wife, Carrillo’s attorney told him he “would have no immigration

consequences to his plea that day except that he would never be able to become a

U.S. [c]itizen.” Carrillo’s wife explained in her affidavit that Carrillo’s attorney

spoke to him in English, not in Spanish, so she interpreted the conversation for him

because Carrillo “did not understand what [his attorney] was saying.”




                                          11
      The record Carrillo created in the habeas court does not include an affidavit

from the attorney who represented him in 2012. Carrillo’s application explains that

failure, however, by stating the attorney who represented Carrillo in 2012 died

before November 2019, the date Carrillo filed his application and asked the habeas

court to overturn his plea.

      In February 2020, the habeas court signed an order denying Carrillo’s

application. 10 The order denying Carrillo’s application contains ten findings of fact,

but we need to mention only six of the findings since these are the findings that tie

directly to the arguments Carrillo presents in his brief. We have renumbered these

six findings for convenience, and in them, the habeas court found:

      1.     The Court admonished [Carrillo] that if he pled guilty to the
             charge in the indictment, he would be subject to deportation and
             would be denied re-entry into the United States.
      2.     Prior to the plea, [Carrillo’s attorney] fully advised [Carrillo] of
             the immigration consequences associated with entering a guilty
             plea.
      3.     [Carrillo] was fully advised by the Court, his attorney and
             acknowledged he understood the collateral consequences of
             entering a guilty plea to the allegations contained in the
             indictment.
      10
         The procedures that apply to habeas applications like Carrillo’s allow—but
do not require—habeas courts to conduct formal evidentiary hearings. See Tex.
Code. Crim. Proc. Ann. art. 11.072 § 6(b) (“In making its determination, the court
may order affidavits, depositions, interrogatories, or a hearing, and may rely on the
court’s personal recollection.”). Carrillo has not alleged the habeas court erred by
failing to allow him to fully develop the record on his application seeking habeas
relief.
                                          12
      4.     [Carrillo] entered his guilty plea with his “eyes wide open.”
      5.     The facts alleged in the Application and [Carrillo’s] affidavit are
             not credible.
      6.     The affidavit testimony of [Carrillo’s wife] is not credible.

      The habeas court’s order also contains conclusions of law. In them, the habeas

court concluded that Carrillo was advised of the collateral consequences of his plea,

Carrillo then freely, voluntarily, knowingly, and intelligently pleaded guilty, and

Carrillo failed to prove that, “but for trial counsel’s alleged deficiencies[,] the result

of the proceedings would have been different.”

                                         Issues

      Carrillo raises two issues in the brief he filed to support his appeal. First, he

argues the attorney that represented him in 2012 failed “to advise [Carrillo] . . . that

it was a certainty [] he would be deported, excluded or denied admission, if he

plead[ed] to a crime involving a controlled substance.” Second, Carrillo argues he

suffered prejudice because the attorney who represented him in 2012 failed to

discharge the duties she owed to him to provide him with reasonable professional

legal assistance on his case.




                                           13
                                  Standard of Review

      In habeas proceedings, the applicant must prove, by a preponderance of the

evidence, facts sufficient to show the applicant is entitled to relief. 11 Here, the record

shows the habeas judge decided the merits of Carrillo’s claims without conducting

a formal evidentiary hearing. Instead, the judge decided whether to grant the

application by relying on the pleadings, the evidence the parties produced to support

and oppose the application, and the habeas court’s recollection of the proceedings in

2012. 12 In our review of a habeas judge’s ruling on a writ filed under Article 11.072

of the Code of Criminal Procedure, we apply an abuse-of-discretion to resolve the

issues raised in the appeal. 13 This means we afford “almost total deference to a

habeas court’s factual findings when they are supported by the record, especially

when those findings are based on credibility and demeanor.”14 “This degree of

deference also applies to any implied findings and conclusions supported by the

record.”15 But if the habeas judge’s resolution of the application turns “only on the

application of legal standards, the appellate court reviews those determinations de


      11
          Ex parte Richardson, 70 S.W.3d 865, 870 (Tex. Crim. App. 2002).
      12
          See Ex parte Alfaro, 378 S.W.3d 677, 679 (Tex. App.—Beaumont 2012, no
pet.); Ex parte Crotts, 2019 WL 6314906, at *4 (Tex. App.—Houston [1st Dist.]
Nov. 26, 2019, no pet. h.).
       13
          Diamond v. State, 613 S.W.3d 536, 544 (Tex. Crim. App. 2020).
       14
          Id.
       15
          Id.
                                         14
novo” and will uphold the ruling if it is correct under any theory of law that applies

to the case. 16

       Carrillo’s application alleges the attorney who represented him in his criminal

case discharged her duties to him in such a deficient manner that he was deprived of

the right to effective assistance of counsel on his case, a claim measured against the

standards established in Strickland. Under Strickland, the defendant must prove the

attorney who represented him in his criminal case performed at a level falling below

an objective standard of reasonableness. 17

       We turn first to Carrillo’s argument claiming the trial court abused its

discretion by finding he knowingly and voluntarily pleaded guilty. To be voluntary,

the “defendant must have an actual awareness of the nature and gravity of the

charges against him and of the constitutional rights and privileges” that he will be

giving up by pleading guilty. 18 To establish a plea was voluntary, knowing, and

intelligent, Due Process requires the defendant’s plea to “be the expression of the

defendant’s own free will and must not be induced by threats, misrepresentations, or

improper promises.”19 If the habeas court determines the defendant’s plea resulted


       16
         Id.
       17
         Strickland, 466 U.S. at 688.
      18
         Davison v. State, 405 S.W.3d 682, 686-87 (Tex. Crim. App. 2013).
      19
         Kniatt v. State, 206 S.W.3d 657, 664 (Tex. Crim. App. 2006); see Tex. Code
Crim. Proc. Ann. art. 26.13(b).
                                          15
from the erroneous advice of counsel, the reviewing court must find the plea was not

a knowing and voluntary plea, which renders it involuntary under the standards in

Strickland.20

      In part, Carrillo argues he could not enter a valid plea because he speaks

Spanish. He suggests the habeas judge should have appointed an interpreter to assist

him in the proceedings that ended with his plea. Due Process requires that a judge

appoint an interpreter to assist the defendant if the defendant needs one to understand

the proceedings. 21 The judge’s duty, however, does not arise just because the judge

learns the defendant can speak more than one language. Instead, the duty turns on

whether a party asked the judge for an interpreter, or whether the judge developed a

bona fide doubt that some language barriers existed sufficient to leave the defendant

unable to understand the advantages and disadvantages of the choices he faced

between pleading guilty or going to trial.22 Here, there is no evidence and no claim

by any party that anyone asked the trial court in 2012 for an interpreter. The habeas

court also found Carrillo entered a knowing, voluntary, and intelligent plea. Thus,

the habeas court rejected Carrillo’s claim asserting that it had any bona fide doubt


      20
         Ex parte Moussazadeh, 361 S.W.3d 684, 688-89 (Tex. Crim. App. 2012);
Ex parte Harrington, 310 S.W.3d 452, 458-59 (Tex. Crim. App. 2010).
      21
         Linton v. State, 275 S.W.3d 493, 500 (Tex. Crim. App. 2009).
      22
         Garcia v. State, 149 S.W.3d 135, 145 (Tex. Crim. App. 2004); see Tex. Code
Crim. Proc. Ann. art. 38.30(a).
                                         16
regarding Carrillo’s ability to understand the proceedings that occurred in 2012. The

record contains evidence that supports the habeas court’s findings. The transcript

from the hearing in 2012 on Carrillo’s plea is some evidence showing that Carrillo

reads and understands English. Carrillo acknowledged as much in the stipulations

he signed that accompanied his plea. And in the hearing in 2012, Carrillo answered

over fifteen questions by the trial court without ever stating he was having a problem

understanding what the proceedings involved or did not fully understand the

advantages of a guilty plea and the risks he faced by choosing to plead not guilty and

having the case proceed.

      Even if it’s true that a person is most proficient when using his native

language, that fact does not necessarily mean that he lacks a sufficient ability to

communicate in English that he cannot understand proceedings conducted in English

by participating in them so he can make an informed choice about whether to plead

guilty in the case. 23 Carrillo’s affidavit does not even assert he was unable to

understand the proceedings that occurred in court. Instead, he merely states that

should someone speak too quickly or with a pronounced accent, he would find what

was said difficult to understand. He did not claim the trial court spoke to him in a



      23
       See Linton, 275 S.W.3d at 502; Hernandez v. State, 986 S.W.2d 817, 822
(Tex. App.—Austin 1999, pet. ref’d).
                                     17
pronounced accent or that the trial court spoke too quickly such that the trial court

communicated information beyond the information in the transcript of the hearing.

      Next, we address Carrillo’s claim that his attorney failed to provide him with

accurate advice about the immigration consequences of his plea. In Padilla, the U.S.

Supreme Court held the Sixth Amendment requires attorneys in criminal cases to

advise their clients accurately that they are subject to being deported should they

plead guilty to charges that make them deportable under federal laws that apply to

aliens who are legally in the United States. 24 Citing Padilla, the Texas Court of

Criminal Appeals explained that an attorney representing a defendant must provide

his client, if not a U.S. citizen, with “accurate legal advice about the ‘truly clear’

consequences of a plea of guilty to an offense that, as a matter of law, renders him

‘subject to automatic deportation.’”25

       Here, the record shows the trial court, in 2012, admonished Carrillo that

should he plead guilty, the plea “will subject you to deportation.” When the trial

court asked Carrillo if he understood pleading guilty would subject him to being

deported, he replied “Yes.” The trial court also questioned Carrillo’s attorney about

whether she discussed the consequences of Carrillo’s plea with him. According to


      24
        Padilla, 559 U.S. at 374.
      25
        Torres, 483 S.W.3d 35, 46 (Tex. Crim. App. 2016) (quoting Padilla, 559
U.S. at 360, 369).
                                     18
the transcript from the hearing, Carrillo’s attorney represented she had three “in

depth” conversations with Carrillo about the immigration consequences of his plea.

Then, the trial court asked Carrillo’s attorney if she was satisfied that Carrillo

understood pleading guilty would make him “subject to being deported.” She

answered: “He understands he will be subject to being deported, Your Honor.”

      The affidavits Carrillo and his wife filed discussing what Carrillo’s attorney

told Carrillo differ somewhat from the information available in the transcript from

the hearing in 2012. As the factfinder, the habeas judge resolved those disputes by

relying on the statements made in open court rather than by relying on Mr. and Mrs.

Carrillo’s affidavits about what Carrillo’s attorney told him when she met with him

before the trial court heard the plea. For instance, in his affidavit, Carrillo stated that

in 2012, his attorney “did not speak to [him] about the Immigration Consequences”

of his plea. The evidence in the 2012 hearing shows otherwise, as Carrillo’s attorney

told the trial court she met with Carrillo three times to discuss the immigration

consequences of his plea. For a similar reason, the habeas court had the discretion to

find Mrs. Carrillo’s affidavit not credible regarding what she heard Carrillo’s

attorney tell him when she met with him before the trial court conducted the hearing

on his plea. According to Mrs. Carrillo, the attorney told Carrillo that pleading guilty

“would have no immigration consequences to his plea that day except that he would

                                            19
never be able to become a U.S. [c]itizen.” In contrast, the transcript from the hearing

in 2012 shows Carrillo’s attorney told him about the immigration consequences that

could result from his plea.

      Carrillo also argues his attorney provided him with ineffective assistance in

2012 because she failed to properly investigate his case and then failed to move to

suppress the evidence police seized from the truck Carrillo was driving when he was

stopped. When representing a defendant in a criminal case, the defendant’s attorney

must conduct a reasonable investigation into the case, but the amount of

investigation required is much less when the facts the attorney learns would lead a

reasonable attorney to believe that no further investigation was required.26 And when

an attorney’s client expresses a desire to plead guilty, the attorney need not undertake

the same investigation that she would undertake to investigate a case where the

defendant told the attorney he wanted to plead not guilty.27

      In his application, Carrillo never explained what his attorney might have

discovered based on a further investigation that would have, in all probability,

changed the outcome in Carrillo’s case. That the truck was owned by his employer



      26
          Ex parte LaHood, 401 S.W.3d 45, 50 (Tex. Crim. App. 2013) (citing
Strickland, 466 U.S. at 691).
       27
          Toupal v. State, 926 S.W.2d 606, 608 (Tex. App.—Texarkana 1996, no
pet.).
                                       20
is not by itself evidence that shows Carrillo is not a person who possessed the

marijuana in the truck. And since the trial court found Carrillo’s affidavit not

credible, we cannot presume the habeas court erred by failing to accept Carrillo’s

argument claiming he told the attorney who represented him in 2012 that he never

consented to the request police made to search the truck. Carrillo also failed to

support his application with evidence to show that a reasonable attorney, based on

the statements in Carrillo’s affidavit, would have filed a motion to suppress. Carrillo

also told the trial court in the hearing in 2012 that he was satisfied with his attorney

and that he had no complaints.

      Carrillo reaped significant benefits from the bargain he made in 2012. By

pleading guilty, Carrillo resolved the criminal charges that were brought against him

in 2012 and avoided the risk of being convicted in a trial on a case that exposed him

to as much as a twenty-year sentence.28 Carrillo failed to prove that no reasonable

attorney would have recommended that he reject the plea bargain under the

circumstances of his case.29 We conclude the record supports the habeas court’s

ruling denying Carrillo’s application for relief.




      28
         See Tex. Health & Safety Code Ann. § 481.121(b)(5); Tex. Penal Code Ann.
§ 12.33(a).
      29
         Bone v. State, 77 S.W.3d 828, 835 (Tex. Crim. App. 2002).
                                        21
                                       Conclusion

      Because Carrillo’s arguments lack merit, the trial court’s judgment is

      AFFIRMED.



                                                    _________________________
                                                         HOLLIS HORTON
                                                              Justice


Submitted on September 24, 2020
Opinion Delivered March 31, 2021
Do Not Publish

Before Golemon, C.J., Kreger and Horton, JJ.




                                        22